Case 4:19-cv-04033-SOH Document 1   Filed 03/25/19 Page 1 of 7 PageID #: 1
  Case 4:19-cv-04033-SOH Document 1                        Filed 03/25/19 Page 2 of 7 PageID #: 2




                                    JURISDICTION AND VENTIE

       3.        This Courr has subject matter juridiction ovcr an aclion commenced by the United

Slates under 28 U.S.C.     $    1345, and over an aclion    for forfeiture under 28 U.S.C. $S 1355(a)'

1355(bXlXA) and 1395(b).

       4.        This Courr has in rem jurisdiction over THE DEFENDANT PROPERTY as:

                 a.      puf!   anr to 28 U.S.C. $ 1355(bX I XA). acts or omissions giving rise to the

       forfeiture occuned in this district; and

                 b.      pursuant to 28 U.S.C. $ 1355(bXlXB), incorporating 28 U.S.C' S 1395'

       because the action accrued in this district.

       5.        Venue is proper in this district as:

                 a.      pursuanl to 28 U.S.C. $1355(bX t XA) because acts or omissions giving rise

       lo lhe forfeiture occurred in this district; ard

                 b.      pursuant to 28 U.S.C. $ 1395, because the action accrued in this district.

                                      BASIS }'OR          RFEITI-IITE

       6.        THE DEFENDANT PROPERTY is subject to forfeiture pursuant to 18 U.S.C. $

924(d) because they are a fircarm or ammunition involved in or used in any knot'ing violation           of

subsection   (a[4), (aX6), (f). (g). (h), (i). (i). or (k) of l8 U.S.C. S 922.

                                                  FACTS

       7.        Please see the    Affidavit of Federal Bureau of lnvestigation Special Agent Micah

Sexson, attached hereto as Exhibit     "A."   The attached allidavit is hereby incorporoted herein as   if
word-for-word and madc a part of this Complaint. As such, the Aflidavit and all additional

paragraphs are rcincorporated herc as      ifalleged herein and requirc a responsive pleading to   each


separate averment contained thercin.




                                                      2
  Case 4:19-cv-04033-SOH Document 1                  Filed 03/25/19 Page 3 of 7 PageID #: 3




                                     CLAIM FO R RELIEF

       WHEREFORE the United States prays that THE DEFENDANT PROPERTY be forfeited

to the United Slatcs. that the plaintitT be auardcd its costs and disbursements in this action. and

lor such other and funher reliefas the Court deems proper and just.

                                             Respectful ly submitted.
                                             DUANE (DAK) KEES
                                             UNITED STATES AT-TORNEY



                                      B1'
                                             Aaron Jennen
                                             Assistant [Jni       Attomcy
                                             Arkansas Bar          56
                                             414 Parkcr Avenue
                                             Fort Smith. AR 72901
                                             (479)783-st2s
                                              Emai I : Aaron.Jennen@usdoj.gov




                                                 J
  Case 4:19-cv-04033-SOH Document 1                    Filed 03/25/19 Page 4 of 7 PageID #: 4




                                         VERIFICATION

       I. Micah Sexson. hereby verify and declare under penalty of perjury that I am a Federal

Bureau of lnvestigation Special Agent. thal   I have read the foregoing Verified Complaint in Rem

and know the contents thereof, and that the malters contained in the Verified Complainl are true

to my own knowledge. except that those matters herein stated to be alleged on information and

belief and as to those matters I believe them to be true.

       The sources ofmy knorvledge and information and the grounds of my beliefare the oflicial

files and records of the United States. information supplied to me by other law enforcement

officers, as well as my investigation ofthis case. together wilh others. as a Special Agent with the

Federal Bureau of Investigation.

       I hercby verify and declare under penalty ofperjury that the foregoing is true and correct.



Dated this   25c   day   of   Mlecrt          2019.




                                       Micah Sexson
                                       Special Agent
                                       Federal Bureau   ol lnvcstigation




                                                  -l
  Case 4:19-cv-04033-SOH Document 1                            Filed 03/25/19 Page 5 of 7 PageID #: 5




                                                    EXHIBIT A

                               AFFIDAVIT IN SUPPORT OF APPLTCATION
                                   FOR FORFEITURE OF PROPERTY

        I. Micah Sexson. Special Agent. Fcderal Bureau of lnvestigation. Little Rock. Arkansas.

being duly sworn in the manner provided by taw. hereby depose and state as follows:

        l.             I am a Special Agent with the Federal Bureau of Investigation. and have been

since 201    I   .   Prior to that. I was a police oflicer uith the North Little Rock Police Department in

North Linle Rock, Arkansas since           2fi)3. I attended Harding University in Searcy.         Arkansas and

obtained a Bachelor          of   Science degree   in Criminal Justice. I am cunently         assigned with the

Texarkana Resident Agency. which is located in the Westem District of Arkansas. I am assigned

ro invesrigate federal violations found in Title        l8   and Title   2l of the United   States Code. During

my years as a Special Agenr wirh the FBl. I have been involved in numerous investigations of

federal crimes. including this investigation of violations of Title           l8 United     States Code Sections

922(e)( I ) and e42(a){21.

       2.              On January 4.2016. Arkansas State Police Trooper Glendon Flowers conducted a

tramc stop on a 1999 Chevrolet C/K 1500 pickup truck for defective/improper tail lamps near

Arkansas State Highway 237 and             Miller Counly Road 446. just south of Texarkana, Arkansas.

which is in the Westem District of Arkansas. Texarlana Division.

       3.              The driver was identified as Randy Phillips. *'ho had two felony warants oul           of

Cass County. Texas.

       4.              Trooper Flowers arrested Phillips on lhe oulstanding Texas warrants,

       5.              During a search incident to Phillips's arresl. Trooper Flowers recovered a .380

Caliber Bryco Arms Pistol, Serial Number 1522515 (hereinaller *THE DEFENDANT

PROPERTY'). in Phillips's back pocket.


                                                     Pagc   I of3
  Case 4:19-cv-04033-SOH Document 1                          Filed 03/25/19 Page 6 of 7 PageID #: 6




       6.      THE DEFENDANT PROPERTY was seized by Trooper Flowers and transported

to the Miller County, Arkansas Sheriffs Office. which is located in the Western District of

Arkansas, Texarkana Division.

       7.      On January 26. 2016. Bureau of Alcohol' Tobacco. Firearms and Explosives

Special Agent Tony Mcculcheon examined THE DEFENDANT PROPERTY, and was able to

determine that it was not manufactured in Arkansas.

       8.      Based upon SA McCutcheon's finding that THE DEFENDANT PROPERTY

was manufactured outside of Arkansas. the pr€sence of the            pi*ol in Arkansas required that it

travel in and/or affected interstate commerce.

       g.      Al   rhe lime   oflhe rraffic   srop. Phillips had the following prior felony convictions:

               a.       Thefi of Property out ofTexas's 402nd Districl Court in April 2009: and

               b.       Abandoning or Endangering a Child out ofTexas's 271" Dislrict Courr in

                        November 2014.

        10.    on   January 27.2016. a grand         jury in the westem District of Arkansas indicted

Phillips in a two-count indictmenl, which included a forfeiture allegalion alleging that THE

DEFENDANT PROPERTY was subject to forfeiturer. Count One of the indictment charged

Phillips with being a felon in possession of a fircarm for his possession of THE DEFENDANT

PROPERTY on January 4. 2016.

        ll.    On March 31.2016, Phillips pleaded guilty to Count One of the Indictment and

agreed to forfeit THE DEFENDANT PROPERTY.

        12,    However. the forfeiturc allegation was dismissed at sentencing.

        13.    On February 26.2019, t obtained a seizure $'atrant to seize THE DEFENDANT

PROPERTY from the Miller County, Arkansas Sheriffs Office.

  Ilnited Sta,es v. Phillps, W.D.Ark 4:16CR40002.

                                                   Page 2   of3
  Case 4:19-cv-04033-SOH Document 1                       Filed 03/25/19 Page 7 of 7 PageID #: 7




         14.    On March ?,2019,      I   executed lhe above-referenced seizure warrant and took

possession   of THE DEFENDANT PROPERTY. which is currently in the                       possession   of   the


Federal Bureau of Investigation.

         FURTHER AFFIANT SAYETH NOT.




                                          Micah Sexson
                                          Special Agent
                                          Fedcral Burcau of Investigation




   Swom to and subscribed before me this       Zf'day of         M*ec*                       20t9.



State   ofArkansas             )
Counry of  Miller              )

        Belbre me. the above authority personally appeared' Special Agent Micah Sexson. who
having produced his Fcderal Bureau of Investigation credentials as identification and having
being duly srvom. stales that the foregoing is true to the best of his knowledge. information. and
belief.

Witness     y hand and official seal on   this.-?.4tay of                                2019.




                                                                        (scal)
 otarv Public
Commission Ex            oL-t3-Joeo                                   NOTARY TUBLIC-STATE OF
                                                                                   r,llLLER C0UNTY
                                                                            My Commi.;sion       01-13-2020
                                                                                Commission




                                                Pagc 3   of3
